DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by CHEN et al. (US 2020/0267363 A1).
In considering claim 1, CHEN et al. discloses all the claimed subject matter, note 1) the claimed 5modifying, by the transmitter, a first image pixel length in the image signal that conforms to a four-byte mode to a second image pixel length of a three-byte mode is met by at S11, a data sending terminal maps data in ARGB format to data in RGB format (Figs. 1-2, page 1, paragraph #0015 to paragraph #0016), 2) the claimed transmitting a plurality of image pixels of the second image pixel length in the three-byte mode respectively through three transmission lanes of a transmission interface is met by at S12, a data sending terminal sends the mapped RGB format data to the data receiving terminal through a DSI (Figs. 1-2, page 1, paragraph #0017 to paragraph #0018), and 3) the claimed modifying, by the receiver, the second image pixel length of the image pixels to the first 10image pixel length of the four-byte mode to obtain the image signal is met by at S13, the data receiving terminal inversely maps the received RGB format data into ARGB format data (Figs. 1-2, page 1, paragraph #0019 to page 2, paragraph #0022).  
In considering claim 2, the claimed wherein the four-byte mode is an ARGB mode; and the three-byte mode is an RGB mode is met by the 4-bytes ARGB format and the 3-bytes RGB format (Figs. 1-2, page 1, paragraph #0015 to paragraph #0016).  
In considering claim 3, the claimed wherein the three transmission lanes comprise an R lane, a G lane, and a B lane is met by transmitting the RGB format (R lane, G lane, and B lane) through DSIs (Figs. 1-2, page 1, paragraph #0003 and paragraph #0015 to paragraph #0019).  
15In considering claim 4, the claimed wherein a pixel quantity of the first image pixel length * 4 is equal to that of the second image pixel length * 3 is met by the 4-bytes ARGB format and the 3-bytes RGB format (Figs. 1-2, page 2, paragraph #0023 to page 3, paragraph #0032).  
Claims 6-9 are rejected for the same reason as discussed in claims 1-4, respectively.
10In considering claim 10, the claimed wherein the transmitter further comprises a first conversion unit, configured to modify the first image pixel length of the four-byte mode to the second image pixel length of the three-byte mode is met by the first processor 41 which is configured to map the data in ARGB format to data in RGB format (Fig. 4, page 4, paragraph #0054 to paragraph #0062).  
In considering claim 11, the claimed 15wherein the receiver further comprises a second conversion unit, configured to modify the second image pixel length of the image pixels to the first image pixel length of the four-byte mode is met by the second processor 51 which is configured to inverse map the received data in RGB format to data in ARGB format (Fig. 5, page 4, paragraph #0063 to page 5, paragraph #0073).  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2020/0267363 A1) in view of LIU (US 2017/0053583 A1).
In considering claim 5, CHEN et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the transmission interface is a V-by-One transmission interface. LIU teaches that by way of an example in which the intelligent video data processor receives the video data which are video data in the HDMI format, the intelligent video data processor can superimpose the video data in the HDMI format onto the data in the V-by-one format converted from OSD data generated by the processor, and then transmit them to the display screen for displaying (Fig. 1, page 1, paragraph #0005). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the V-by-one interface as taught by LIU into CHEN et al.’s system in order to increase the transmission speed of the video signal.
Claim 12 is rejected for the same reason as discussed in claim 5 above.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chang et al. (US Patent No. 10,643,298 B2) disclose video processing system and processing chip.
	Wan et al. (US Patent No. 10,511,803 B2) disclose video signal transmission method and device.
	Nakajima (US Patent No. 10,134,356 B2) discloses transmission apparatus, method of transmitting image data with wide color gamut, reception apparatus, method of receiving image data with color gamut.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 30, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422